94 N.Y.2d 818 (1999)
In the Matter of JULIA DYNO et al., Appellants,
v.
VILLAGE OF JOHNSON CITY et al., Respondents.
Court of Appeals of the State of New York.
Submitted October 25, 1999.
Decided November 30, 1999.
Motion for reconsideration of this Court's September 14, 1999 dismissal order denied [see, 93 NY2d 1033]. Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed so much of Supreme Court's judgment as denied appellants' motion to amend the petition, dismissed upon the ground that such part of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.